Title: To Thomas Jefferson from Robert Smith, 15 December 1825
From: Smith, Robert
To: Jefferson, Thomas


                        Sir
                        
                            Pittsburgh
                            December 15th 1825
                        
                    I have addressed you letters respecting of going electioneering for you in the year 1800. having left Philadelphia for Richmond virginia arrived at Baltimore the last week of May proceeded from there to Charlestown on to Easton to Hadler Cove and crossed Chesepeake Bay; for Annapolis arrived there about the last of June left there the 5th of July for Washington city got on to  and  to Fredericksburgh va was employed in Printing office started by Mr Mercer & Colonel Minor and others. that it was one but this card in the Annapolis paper Mr Gowens addressed to G. G Duval a card which caused him to some forward a number of essays, was published in the papers all thro’ the Un States which was the lines that made you President of the Un StatesAs I am now grown in years I think that you should notice noto  me for services—I also gave you the Plan for employing—Henery it is said that he got fifty thousand Dollars for that business and me that planned it never got a cent—I also took my Station previous to the declaration of War at Pittsburgh, and planned the capture of British fleet on Lake Erie—the capture of that fleet the British payved the way to capture the British army under general ProcterI then wrote to Mr Monroe and stated that haved planned the capture the British fleet on Lake Erie I would now point out the capture of British fleet on Lake Champlain they are not to go out on the Lake to fight the British fleet but must anchor his fleet in some bay or inlet that the British fleet could come to them—But the American Commodore will have some small Gallies built Secretly all communication to this place was to guarantee that the British Commodore had no knowledge that there was a force to be added to American fleet that they was to have long 18 pounders bare nothing but bar shot and grape that I said let Mr or Commodore M. Donough be instructed to adopt this plan and I wrote to him also for fear that the cabinet would be afraid that the plan should fail that the blame would lie at there door—it was adopted and the British fleet was captured and prevented a great deal of distress to the citizans of the state of New york and great deal of other important acts which I must refer you to  in Printed petition which I will now send youAnd with a great deal of respect
                        
                    Robert Smith (printer)